Citation Nr: 0800194	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  06-22 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical spine 
disability.   
 
2.  Entitlement to service connection for a left eye 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from June 1970 to December 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 RO rating decision 
which determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
cervical spine disability and denied service connection for 
an eye disorder.  The RO also denied compensation under 38 
U.S.C.A. § 1151 for a cervical spine disability (claimed as a 
crack in the neck with secondary conditions), due to VA 
treatment.  

A June 2006 statement of the case apparently denied the 
veteran's claim for service connection for a cervical spine 
disability on a de novo basis.  In October 2007, the veteran 
testified at a Travel Board hearing at the RO.  

At the October 2007 Board hearing, the veteran expressly 
withdrew the issue of entitlement to compensation under 38 
U.S.C.A. § 1151 for a cervical spine disability (claimed as a 
crack in the neck with secondary conditions).  Therefore, 
that issue is no longer before the Board.  38 C.F.R. 
§ 20.204.  

The Board notes that despite the determination reached by the 
RO in the June 2006 statement of the case, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim for service connection for a cervical spine disability.  
See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson 
v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  In this case, 
that issue was previously denied in September 1995.  Thus, 
that issue is phrased accordingly on the cover page.  


FINDINGS OF FACT

1.  The RO denied service connection for a cervical spine 
disability in September 1995, and the veteran did not appeal.  

2.  Evidence submitted since then is cumulative or redundant, 
or does not relate to an unestablished fact necessary to 
substantiate the claim, or does not raise a reasonable 
possibility of substantiating the claim.  

3.  The evidence does not show that the veteran currently 
suffers from a left eye disability.  


CONCLUSIONS OF LAW

1.  The September 1995 RO decision that denied service 
connection for a cervical spine disability is final.  38 
U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for a cervical spine 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2007).  

3.  A left eye disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In addition, the Court issued a decision in Kent v. 
Nicholson, 20 Vet.App. 1 (2006), in which the Court held that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought, i.e. service connection.  The Court noted 
that VA's obligation to provide a claimant with notice of 
what constitutes new and material evidence to reopen a 
service-connection claim may be affected by the evidence that 
was of record at the time that the prior claim was finally 
denied.  The Court further stated that the VCAA requires, in 
the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  

In this case, in June 2004 and November 2004 letters, the RO 
provided notice to the veteran regarding what information and 
evidence would constitute new and material evidence (in the 
June 2004 letter), what information and evidence is needed to 
substantiate the claims for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence he has in his possession that pertains 
to the claims.  The June 2004 letter also advised the veteran 
of the basis for the prior denial of service connection for a 
cervical spine disability.  July and October 2006 letters 
advised the veteran how disability evaluations and effective 
dates are assigned, and the type evidence which impacts those 
determinations.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
personnel and medical records; post-service private and VA 
treatment records, VA examination reports; articles submitted 
by the veteran; and hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

I.  Cervical Spine Disability

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2007).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The RO denied service connection for a cervical spine 
disability in September 1995.  The September 1995 RO decision 
was not appealed and is considered final.  38 U.S.C.A. 
§ 7105.  

The evidence considered at the time of the September 1995 RO 
decision included the veteran's available service personnel 
records, service medical records, post-service private and VA 
treatment records, VA examination reports, an article 
submitted by the veteran, and the veteran's own statements 
and hearing testimony.  The RO denied service connection for 
a cervical spine disability essentially on the basis that the 
preponderance of the evidence was unfavorable to the 
veteran's claim.  The RO noted that the veteran's service 
medical records, including his separation examination, were 
entirely negative for a cervical spine disability.  The RO 
also discussed subsequent treatment records that showed that 
the veteran had cervical spine problems at that time such as 
mild reversal lordosis centered over the C3-C4 and C4-C5 
levels with hypertrophic changes involving the left C4-C5 
unco-vertebral joint space causing mild narrowing of the left 
C4-C5 exit foramina.  The RO noted that a chiropractic clinic 
report indicated that the veteran was receiving treatment for 
cervical spine problems and numbness in both hands.  

The veteran's service medical records did not show complaints 
of or treatment for any cervical spine or neck problems.  
November 1971 service medical records noted complaints 
concerning the lumbar spine, but no cervical spine or neck 
problems were diagnosed.  The separation examination report 
included notations that the veteran's upper extremities, 
lower extremities, spine and other musculoskeletal systems, 
and neurological evaluation were all normal.  

Likewise, medical records from January 1974 to September 1976 
pertained to the lumbar spine and neurological complaints 
with the left thigh.  

Subsequent private and VA treatment records showed treatment 
for disorders including cervical spine problems.  

A November 1986 private treatment report noted that the 
veteran was seen due to complaints of cervical pain and pain 
in the lower lumbar area.  It was reported that the veteran 
also complained of shoulder and lateral back pain.  The 
assessment was myositis/carpal tunnel left.  

A December 1993 VA general medical examination report noted 
that the veteran reported that while he was in Vietnam in 
1971, he was loading ammunition into a five-ton truck and a 
crane malfunctioned and hit him in the face.  He stated that 
he was knocked off the truck and that he landed on his back.  
The veteran indicated that he was disorientated for a few 
minutes, but that his head cleared, and he got up and went 
back to work.  He reported that three days later he started 
having numbness in his left thigh.  The diagnosis pertained 
to the low back.  A cervical spine disability was not 
diagnosed.  

An October 1994 VA consultation report indicated that the 
veteran reported that he had not been able to work for three 
years due to neck and back pain.  Another October 1994 entry 
noted that the veteran complained of numbness in the upper 
legs for twenty-three years that was worse over the last five 
years.  It was reported that an X-ray of the cervical spine 
showed that some degenerative changes were noted.  It was 
also reported that lateral rotation was decreased due to 
pain.  An impression was not provided at that time.  

A March 1995 VA spine examination report noted that the 
veteran reported that in 1971 he was hit in the back of the 
head with a crane and fell to the ground injuring his back.  
The diagnosis referred to a low back disorder.  A cervical 
spine disability was not diagnosed.  

A July 1995 statement from a chiropractor at the Sebring 
Chiropractic Clinic indicated that the veteran had been 
receiving treatment for cervical spine problems and numbness 
in the hands, bilaterally.  It was noted that the veteran 
also complained of low back pain with radiation into the 
lower extremities.  The chiropractor stated that cervical X-
rays dated in June 1995 revealed severe loss of the normal 
cervical lordosis with a cervical kyphosis present at the C3 
level.  It was reported that narrowed disc space was present 
at the C4-C5 level of a moderate nature, that severe 
reduction of the C5-C6 disc space was appreciated, and that 
severe degenerative changes were appreciated at the C3 level 
with posterior osteophytes being visualized in conjunction 
with an anterior spur at that level.  

An August 1995 report of a magnetic resonance imaging study 
related an impression that showed no evidence of disc 
herniation, but mild reversal of normal cervical lordosis 
centered over the C3-C4 and C4-C5 levels and accompanied with 
hypertrophic changes involving the left C4-C5 unco-vertebral 
joint space causing mild narrowing of the left C4-C5 exit 
foramina.  

The evidence received since the September 1995 RO decision 
includes duplicate service medical records, a morning report, 
duplicate private and VA treatment records; additional 
private and VA treatment records, VA examination reports, an 
article submitted by the veteran, and statements and 
testimony from the veteran.  These records contain evidence 
of treatment for a cervical spine disability, as well as 
recent treatment for such disorder.  

For example, a May 1995 VA treatment entry, not previously of 
record, noted that the veteran had a long history of low back 
pain and that he was working on his car and his neck 
"popped."  The assessment included degenerative joint 
disease of the neck.  

A January 1996 VA peripheral nerves examination report noted 
that the veteran's claims file was not available at the time 
of the examination.  The veteran reported that he injured his 
lower back when he was hit by a crane in Vietnam in 1971.  He 
stated that in the last six to eight months he had started to 
develop pain in the neck area with no history of recent 
injury.  The diagnoses were degenerative joint disease with 
right paracentral disc herniation at the L5-S1 level and 
degenerative joint disease of the cervical spine.  

A January 1996 VA diseases/injuries of the spine cord 
examination noted that a review of the VA medical file 
revealed a history in 1993 of left leg pain and numbness 
which he had suffered for the past twenty years subsequent to 
a back injury after being knocked off a truck during service 
in Vietnam.  It was noted that since that time the veteran 
had low back pain for many years and that he also complained 
of numbness in the lateral aspect of the left leg.  The 
veteran also complained of neck pain since September 1995 
with intermittent numbness of the left hand.  He stated that 
he also had some tingling of the left foot and occasional 
tingling in the left hand.  The veteran indicated that he 
believed he landed on his head in 1971 when he was in the 
service.  The diagnoses included right paracentral disc 
herniation L5/S1 by magnetic resonance imaging study, 
neuropathy of the left lower extremity, and recent 
intermittent neuropathy of the left hand by history.  

A January 1997 VA treatment entry noted that the veteran 
reported numbness involving his left upper extremity and left 
thigh, present for the last six months and progressive.  He 
stated that he was struck by a crane approximately fifteen 
years earlier and sustained a loss of consciousness.  He 
reported that such occurred in Vietnam.  The impression was 
that, in essence, the veteran had a normal neurological 
examination without a focal deficit.  

A December 2003 VA treatment entry noted that the veteran 
complained of cervical pain since 1980.  The impression was 
chronic cervical pain with minimal spinal stenosis at C5/C6.  
A July 2004 entry noted that the veteran stated that he was 
helping his son looking up at the ceiling when he noted 
dizziness, a left temporal throbbing headache, and he heard a 
"pop" sound in his head followed by a near syncopal 
episode.  The impression was cervical stenosis at C5/C6.  

The Board notes that the duplicate VA and private treatment 
records, duplicate service medical records, the morning 
report, and an article submitted by the veteran, as well as 
additional private and VA treatment records with additional 
diagnoses of a cervical spine disability, do not raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a); Vargas-Gonzalez v. West, 12 Vet. 
App. 321 (1999).  Simply stated, the fact that the veteran 
was shown to have a cervical spine disability is not in 
dispute, either today or in September 1995.  The veteran's 
multiple statements and his testimony in this regard are also 
cumulative and redundant.  The evidence at the time of the 
September 1995 RO decision already indicated that the veteran 
had a cervical spine disability.  In fact, the evidence 
already included a history reported by the veteran of an 
injury after falling off a truck in Vietnam.  

As noted previously, the September 1995 RO decision denied 
service connection for a cervical spine disability 
essentially on the basis that the service medical records 
were negative for a cervical spine condition and that the 
preponderance of the evidence was unfavorable to the 
veteran's claim.  The RO also discussed subsequent treatment 
records that showed that the veteran had present cervical 
spine problems.  None of the recently submitted evidence 
links the veteran's cervical spine disability to his period 
of service.  The Board notes that the veteran has continued 
to report an injury in 1971 when he was in Vietnam and 
several treatment entries as well as examination reports 
reported that history.  However, those statements by the 
veteran were nothing more than a recitation of his belief, 
which was previously considered and discounted, with no 
opinion provided by the examiner.  As such, they are not 
competent evidence in linking any present cervical spine 
disability with service.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (a bare transcription of a lay history 
is not transformed into competent medical evidence merely 
because the transcriber is a medical professional).  
Moreover, the morning report reflects no indication of a 
cervical spine disability.

Additionally, without the appropriate medical training and 
expertise, the veteran is not competent to offer a probative 
opinion on a medical matter, such as with respect to the 
etiology of a claimed disability.  See Bostain v. West , 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  

Thus, to the extent that any of the additional evidence is 
considered new, it is not material since it does not raise a 
reasonable possibility of substantiating the veteran's claim.  
38 C.F.R. § 3.156.  

The Board concludes that new and material evidence has not 
been submitted since the September 1995 RO decision.  Thus 
the claim for service connection for a cervical spine 
disorder may not be reopened, and the September 1995 RO 
decision remains final.  

II.  Left Eye Disorder

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran's service medical records do not show treatment 
for any left eye problems.  The November 1971 objective 
separation examination report noted that the veteran had a 
scleral hemorrhage, post traumatic, right eye.  

Post-service private and VA treatment records do not 
specifically show treatment for a diagnosed left eye 
disorder.  

A May 1988 private treatment report noted that the veteran 
reported that his eyes itched.  The impression was sinus 
headaches.  

An April 2000 VA treatment entry noted that the veteran was 
seen for follow-up of back and neck problems.  The veteran 
also complained of episodes of turning his head with 
associated loss of vision and lower extremity weakness.  It 
was noted that multiple sclerosis and seizures work-ups were 
negative.  The impression was rule out thoracic outlet 
syndrome versus cervical spondylosis.  No eye disorder was 
diagnosed.  

The Board finds that the post-service medical evidence fails 
to show any medical diagnoses indicating that the veteran has 
a chronic eye disorder.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  Here, the evidence 
indicates no present left eye disorder, and thus service 
connection is not warranted.  

As the preponderance of the evidence is against a finding 
that the veteran currently suffers from a left eye disorder, 
the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The application to reopen the claim for service connection 
for a cervical spine disability is denied.  

Service connection for a left eye disorder is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


